Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The Examiner had previously remarked that the meaning of Applicants’ prior stipulation that the mol ratio of alkenyl groups to “functional” groups was in doubt to the extent that, ordinarily, “functional” refers to residues bearing heteroatom (other than carbon and hydrogen) content.  Applicant misconstrued the Examiner’s analysis as suggesting that “functional” should be replaced with “substituted” but the language of original claim 1 clearly creates a distinction between what is intended by “functional” and “substituted” otherwise they ostensibly would have employed the word “substituted” where “functional” had been recited.  What the Examiner had surmised instead was that the ratio is the amount of alkenyl groups relative to the total number of silicon-bound substituent groups contained within the polymer (resin).
	As a demonstration that the language of the claim likely still does not match Applicants’ perceived intent, they are encouraged to review the description of Preparation Examples 2 and 3 where the resins are derived from precursors that furnish no substituted groups whatsoever.  Indeed, the resin obtained from the description in both Preparation Examples 2 and 3 will only contain NON-substituted groups R1 and R2 in the form of methyl-, phenyl-, and vinyl hydrocarbon groups.  Thus, the mandated ratio of alkenyl groups to substituted groups is not between 0.03 and 0.15 but, rather, is undefined because the number of substituted groups is zero.
	The Examiner had considered formulating a new matter rejection but ultimately decided that the breadth of the original disclosure embraces embodiments where all of the groups, aside from the alkenyl groups, are substituted alkyl/aryl.  This analysis is merely a courtesy to Applicant apprising them of how claim 1, as now presented, should be interpreted in the Examiner’s estimation.
The prior art, of course, still defines the aforementioned ratio using the term “functional group” as Applicant had prior to this amendment.  Hence, it does not contemplate the ratio of alkenyl groups to substituted alkyl/aryl groups as the claim now requires and, technically, no longer constitutes a foundation for rejection.  However, the Examiner is very confident that Applicants did not recognize the impact of their amendment and expects that they will further modify claim 1, perhaps by adopting the language the Examiner had suggested previously.  Rather than dropping the prior art rejection, in which case it would not be necessary to respond to Applicants’ arguments, the Examiner will instead operate under the assumption that the claims will revert to a form under which the rejection would still apply and will articulate his views of their efficacy.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al., U.S. Patent Application Publication No. 2018/0057714 in view of Mochizuki, U.S. Patent # 9,269,874 for the reasons outlined previously.
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al., U.S. Patent Application Publication No. 2018/0057714 in view of Mochizuki, U.S. Patent # 9,269,874 as pplied to claims 1-7 and 13, and further in view of Albaugh et al., WO 2007/145711 and Hartmann-Thompson et al., WO 2020/109954 for the reasons outlined previously.


Double Patenting
Claims 1-7 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, and 14 of U.S. Patent No. 10,0960754 in view of Mochizuki, U.S. Patent # 9,269,874 for the reasons outlined previously. 

Response to Arguments
As an initial matter, Applicant remarks that the composition disclosed by Teng is not in possession of the several properties outlined at the end of claim 1.  The Examiner agrees, or at least acknowledges that there is insufficient evidence that it would inherently possess the claimed transmittance, haze, and vapor barrier property insofar as it omits a required component of the instant invention, i.e. the microsheets.  On the other hand, a strong rationale has been identified for their incorporation according to the teachings of Mochizuki, and in overlapping quantities.  The composition realized upon following the suggestion of the combined teachings of Teng and Mochizuki does contain all the same components, the microsheets disclosed by Teng and the tabular grains mentioned by Mochizuki both being mica.  Therefore, the Examiner has stated an entirely reasonable position that it would satisfy the various property limitations.  Applicant remarks that the motivation offered for modifying the composition of Teng according to the teachings of Mochizuki, i.e. the stabilization of the composition so that a phosphor representing a desirable additive does not settle, is not the same.  That is, Mochizuki does not direct one of ordinary skill to modify the composition of Teng in the manner specified to realize gains in water vapor transmission rate, transmittance, etc.  The Examiner contends that at least improvements in transmittance would be expected because settling of the phosphor would lend to aggregates of the phosphor forming that would cause incident light to be refracted.  Arguendo, a supporting reference does not have to suggest modifying the invention described by the primary disclosure to realize the same benefits.
From MPEP 2145:
Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.).
"The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention."
The Examiner notes Applicants’ citation of Ex Parte Mead Johnson and Company but, frankly, doesn’t see that the parallels in the fact patterns of the two cases.  The decisions summarized supra would seem to be more applicable.
Concerning the empirical data, the Examiner appreciates that the compositions having the makeup indicated in Comparative Examples 1 and 2 exhibit an inferior water vapor transmission rate in comparison to those containing a non-zero quantity of microsheets.  However, whereas the compositions suggested by the combined teachings of Teng and Mochizuki may have a microsheet/tabular grain content as high as 20 wt.%, they are completely absent from the comparative examples.  That is, the comparative trials do not represent a comparison of the invention with the closest prior art.  Section MPEP 716.02(e) instructs that, “an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  “Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest (for emphasis) prior art which is commensurate in scope with the claims.” In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  “Where there are deviations from the closest prior art, they must 1) be explained and 2) shown unlikely to influence the outcome of the comparison. In re Finley, 81 USPQ 383; Ex Parte Armstrong, 126 USPQ 281; In re Widmer, 147 USPQ 518; In re Magerlein, 202 USPQ 473.  In the alternative, “Applicants may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by the examiner.” In re Holladay, 584 F.2d 384, 199 USPQ 516 (CCPA 1978).
Applicant calculates that the microsheets comprise between 23.08% and 28.59% by weight of the total in Examples 1, 4, and 5.  There is no evidence to suggest that, if the amount of mica microsheets were reduced to 20 wt.%, consistent with the maximum quantity contemplated by Mochizuki, that the WVTR would be markedly increased.
Furthermore, whereas Applicant amended claim 1 to increase the minimum amount of microsheets from 10 to 30, in an apparent attempt to create a distinction between the teachings of the prior art and the claims, there is still some measure of overlap in the amount of microsheets encompassed within the claims and that advocated by Mochizuki.  Consider, for instance, a composition comprising 25 parts of the linear polysiloxane, 55 parts of the first silicone resin, 30 parts of the second silicone resin, 25 parts of the organohydrogensiloxane, and 30 parts of the microsheets.  In that case, the weight contribution of the microsheets would be 30/25+55+30+25+30 = 0.18(100) = 18 wt.%

Applicant effectively argues with respect to the rejection of claims 8-12 that Albaugh and Hartmann-Thompson do not cure the shortcomings of the Teng/ Mochizuki combination.  The Examiner disagrees however with the premise that the Teng/ Mochizuki rejection is somehow invalid or is overcome by the demonstration of an unexpected result for the reasons delineated above.  Likewise, the Examiner continues to assert the legitimacy of the non-statutory double patenting rejection.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




November 17, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765